Citation Nr: 0634219	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-42 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as sight impairment, secondary to 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1967 to May 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 decision by the RO 
which, in part, denied service connection for hypertension 
and diabetic retinopathy, both claimed as secondary to 
service-connected diabetes mellitus.  A personal hearing at 
the RO was held in February 2005.  

The issue of service connection for diabetic retinopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim of 
service connection for hypertension have been obtained by VA.  

2.  Hypertension was not present in service or until many 
years thereafter, and there is no competent evidence that any 
current hypertension is causally or etiologically related to, 
or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service; it may 
not be presumed to have been so incurred; and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim of service connection for 
hypertension, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all private and VA medical records identified by the veteran 
have been obtained and associated with the claims file.  The 
veteran also testified at a personal hearing at the RO in 
February 2005.  As there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file, the 
Board is satisfied that the duty to assist has been complied 
with and that no further development is required.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
hypertension, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additionally, 
secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Analysis

Concerning the claim of service connection for hypertension, 
the veteran does not claim nor does the evidence of record 
show any complaints, treatment, abnormalities, or diagnosis 
referable to hypertension in service or within one year of 
discharge from service.  Rather, the veteran contends that 
his hypertension is causally related to his service-connected 
diabetes mellitus.  The veteran argues that he may have had 
diabetes mellitus when he was first treated for hypertension 
in the late 1980's, but that no one ever tested him for 
diabetes.  He testified at the personal hearing that around 
the time that he was first treated for hypertension, he had 
an insatiable thirst and his face was extremely red all the 
time.  He said that people told him that he should go to a 
doctor for a check up because these were signs of diabetes, 
but that he never followed up or sought any medical treatment 
until he was diagnosed in 2003.  

While the veteran believes that his hypertension is related 
to his service-connected diabetes mellitus, he has not 
presented any competent medical evidence to support that 
assertion.  The veteran, as a layman, is not competent to 
provide an opinion regarding medical causation or the 
etiological relationship between any current disability and 
service.  Grottveit, 5 Vet. App. 91, 93 (1993).  

As indicated above, the veteran's service medical records are 
silent for any complaints, treatment, abnormalities, or 
diagnosis referable to hypertension.  His blood pressure at 
the time of his separation examination in May 1971 was 
134/86, a chest x-ray study was negative, and his 
cardiovascular system was normal.  Although the veteran 
testified at the personal hearing that he thought he was 
given medication for hypertension by VA sometime between 1986 
and 1988, he stated on his original application for VA 
compensation benefits in July 2003, that he was first treated 
for hypertension by a private doctor in 1998.  Medical 
reports from the private physician, received in September 
2003, showed elevated blood pressure readings in July 1999.  

At the direction of the RO, the veteran was examined by VA in 
November 2003 to determine the etiology of his hypertension 
and, specifically, whether it was related to his diabetes 
mellitus.  The examiner reviewed the claims file and provided 
a detailed description of the veteran's medical history.  On 
examination, the veteran's blood pressure readings ranged 
from 130/84 to 132/84, and was shown to be well controlled 
with medication.  The diagnoses included hypertension, stage 
I, well controlled with medical regimen.  The examiner noted 
that the veteran was first diagnosed with hypertension in 
1999, and that his diabetes mellitus was first diagnosed on 
routine VA examination in 2003.  The examiner opined, in 
essence, that it was not at least as likely as not that the 
veteran's hypertension was related to his diabetes mellitus.  

The Board finds this opinion persuasive as it was based on a 
longitudinal review of all the evidence of record, considered 
all relevant facts and offered a rational and plausible 
explanation for concluding that the veteran's hypertension 
was not related to the service-connected diabetes mellitus.  
Moreover, the veteran has not provided any competent evidence 
to rebut that opinion.  

The Board considered remanding the appeal to attempt to 
obtain the reported VA medical records from 1986 to 1988, to 
determine if the veteran was prescribed medication for 
hypertension at that time.  However, any such records would 
not support the veteran's claim since they would only serve 
to established the onset of hypertension earlier than 1999, a 
time even more remote from the onset of his diabetes.  The 
veteran testified that he was never treated for or reported 
any symptoms associated with diabetes to any healthcare 
providers prior to being diagnosed in 2003.  Therefore, the 
Board finds that no useful purpose would be served by 
remanding the appeal to obtain the claimed treatment records 
as they would not provide any additional probative evidence.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Finally, the Board notes that the evidence of record shows 
that the veteran's hypertension has been well controlled with 
medication for several years.  In fact, the current blood 
pressure readings on VA examination in November 2003 were 
significantly better than when he was first diagnosed in 
1999.  As such, there is no rational or plausible basis for 
finding that his hypertension is or has been aggravated by 
his diabetes which was first diagnosed in June 2003.  

In light of the discussion above, the Board finds no basis 
for a favorable disposition of the veteran's claim of service 
connection for hypertension.  Accordingly, the appeal is 
denied.  


ORDER

Service connection for hypertension secondary to service-
connected diabetes mellitus, is denied.  


REMAND

Concerning the remaining issue on appeal, the Board notes 
that the RO characterized the claim as service connection for 
diabetic retinopathy.  However, on his original application 
for VA compensation benefits in July 2003, the veteran 
described his claim as service connection for "sight 
impairment" secondary to diabetes mellitus.  He has never 
claimed to have diabetic retinopathy.  Rather, he testified 
at the personal hearing that his current eye problems began 
around the time he was first diagnosed with diabetes and 
believed that his eye problems were somehow related to his 
diabetes.  Although diabetic retinopathy is a common visual 
impairment related to diabetes mellitus, the veteran's 
current eye problems have been diagnosed as immature 
cataracts, dry eye, and pterygium in the left eye.  

At the direction of the RO, the veteran was examined by VA 
for the specific purpose of determining whether he had 
diabetic retinopathy.  However, the examiner was not asked to 
render an opinion as to whether any identified eye disorder 
was related to or aggravated by the veteran's diabetes 
mellitus.  The veteran can not be expected to have the 
medical expertise or knowledge as to the specific nature of 
his current disability.  Therefore, it is incumbent upon the 
VA to assist him in the development of his claim which, in 
this case, should have included asking for an opinion as to 
whether any identified eye disorder was related to or 
aggravated by the service-connected diabetes mellitus.  
Accordingly, the Board finds that the veteran should be 
scheduled for another examination to determine the nature and 
etiology of any identified eye disorder.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and, if feasible, the etiology 
of any current eye disorder.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should review the entire record and 
provide an opinion as to whether it at 
least as likely as not that any 
identified eye disorder is due to, the 
result of, or in the alternative, being 
aggravated by the service-connected 
diabetes mellitus.  

If the physician is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations and 
any additional information obtained as a 
result of this remand.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


